Citation Nr: 1536965	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 26, 2011, and in excess of 20 percent thereafter for spondyloarthropathy of the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1983 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for spondyloarthropathy of the lumbar spine and assigned an initial noncompensable rating, effective September 1, 2007.  

During the course of the appeal, a July 2011 rating decision granted an increased rating of 20 percent for the lumbar spine disability, effective April 26, 2011.  Additionally, in a March 2015 rating decision, a 10 percent rating for such disability was granted effective September 1, 2007.  As the Agency of Original Jurisdiction's (AOJ's) actions do not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased ratings, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Furthermore, the Board has characterized the issue on the title page of this decision to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In accordance with his request, the Veteran was advised in a July 2012 letter that his Board hearing before a Veterans Law Judge sitting at the RO was scheduled for August 2012.  However, the Veteran failed to attend his scheduled hearing.  As the Board has received no request for a postponement or good cause for the Veteran's failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In November 2012 and July 2014, the Board remanded the claim for further development and the case now returns for final appellate review.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  Prior to April 24, 2011, the Veteran's spondyloarthropathy of the lumbar spine is manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of the thoracolumbar spine to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.

2.  Since April 24, 2011, the Veteran's spondyloarthropathy of the lumbar spine is manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of the thoracolumbar spine to less than 30 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to April 26, 2011, and in excess of 20 percent thereafter for spondyloarthropathy of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code (DC) 5242 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his back disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his back disability was granted and an initial rating was assigned in the August 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the AOJ attempted to obtain records from Active Chiropractic dated after March 2013 in January 2015 and February 2015; however, no response was received.  In a February 2015 letter, the Veteran was advised of the AOJ's inability to obtain such records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examination in March 2008, May 2011, and February 2015 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In November 2012 and July 2014, the Board remanded the case for additional development.  In this regard, the November 2012 remand directed that outstanding physical therapy and chiropractic treatment records be obtained.  Thereafter, in January 2013, the Veteran was provided with a letter that requested that he identify any outstanding treatment records referable to his back disability.  In February 2013, the Veteran provided an authorization form for records from Active Chiropractic and, in March 2013, such records were obtained.  

Subsequently, in July 2014, the Board remanded the case in order to have the Veteran to identify all sources of treatment for his lumbar spine disability since active service and, thereafter, obtain such outstanding records from Active Chiropractic and Tricare.  Such remand also directed that the Veteran be afforded a VA examination so as to determine the current nature and severity of his back disability.  Subsequently, in an August 2014 letter, the Veteran was requested to identify any outstanding treatment records referable to his back disability, to include those from Tricare.  Thereafter, he submitted authorization form for records from Active Chiropractic; however, as previously discussed, despite requests from the AOJ in January 2015 and February 2015, such facility did not respond.  Additionally, VA treatment records dated through April 2014 were obtained.  Furthermore, as noted above, the Veteran was afforded a VA examination in February 2015 in accordance with the remand directives.   

Therefore, the Board finds that the AOJ has substantially complied with the November 2012 and July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's back disability is evaluated under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.

In March 2008, the Veteran underwent a VA examination.  He reported pain, stiffness, and weakness during flare-ups that are relieved by rest, Motrin, and heat.  Further, he reported sharp pain that travels to his legs.  He denied incapacitating episodes.  Range of motion testing of the lumbar spine found forward flexion of 0 to 90 degrees; extension of 0 to 30 degrees; left and right lateral flexion of 0 to 30 degrees; and left and right lateral rotation of 0 to 30 degrees.  Accordingly, the combined range of motion was 240 degrees.  There was no additional loss of range of motion, fatigue, weakness, or lack of endurance following repetitive use.  Upon physical examination, the examiner noted no tenderness to palpation, muscle spasms, objective evidence of radiating pain, or ankylosis.  The straight leg raising test and his gait were normal.  The examiner noted that there were no signs of IVDS with chronic and permanent root involvement. 

At a January 2009 VA orthopedic consultation, the Veteran reported flare-ups that occur once every two months that last for two to three days.  He reported that in the past year, that he missed two days of work, as a dentist, due to his low back disability.  Further, he reported pain that extended down the back of his thighs to the knees.  The left leg was worse than the right leg.  Upon physical examination, the physician noted normal alignment of the spine, mild limitation of motion, normal motor lower extremities, pinprick sensation was intact, and straight leg raising were normal.  The physician also noted that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability, to include bowel and bladder problems.

A June 2009 VA treatment record reflects complaints of low back pain.  Specially, the Veteran reported that his symptoms were exacerbated by his forward flexion occupation as a dentist.  Physical examination revealed range of motion within normal limits with minimal increase in soreness at the end ranges, increased lumbar lordosis with significantly more pain at the end ranges of extension, bilateral paresthesia (numbness and tingling) increase at the end range extension, and bilateral lower extremity strength were within normal limits.  A September 2009 X-ray revealed minimal disc space narrowing and facet arthropathy at L5-S1.  A normal examination was noted other than tenderness in the lumbar area. 

In February 2011, the Veteran reported increased low back pain after driving for several hours and lifting light boxes.  He reported to his treating physician, Dr. Sun that he was unable to get out of bed the following day.  He reported that sleeping on the floor and taking medication provided some relief.  Physical examination revealed a normal gait, tenderness of the far lower lumbar spine, a positive seated straight leg raise bilaterally, sensation to touch was intact, and muscle strength was 5/5.  During an April 2011 VA examination, the Veteran reported that he was prescribed bedrest for 3 days in February 2011.  An April 2011 letter from the Veteran's employer corroborates the Veteran's report that he was prescribed bedrest for three days in February 2011.  

The Veteran was afforded a VA examination in April 2011.  He reported a worsening of his low back condition that requires a back brace and corrective shoes.  He reported flare-ups, limitation of range motion and flexibility, an inability to drive more than two hours without stopping and incapacitating episodes two to three times in a year.  During this time, he is unable to get out of bed or to perform his job as a dentist.  Additionally, he reported during flare-ups that he has associated paresthesias in the lumbar region and weakness in his legs and feet.  He denied that his back condition was associated with any fatigue, bowel complaints, erectile dysfunction or bladder complaints.  Range of motion testing of the lumbar spine found forward flexion of 0 to 45 degrees; extension of 0 to 10 degrees; left lateral flexion of 0 to 15 degrees; right lateral flexion of 0 to 20 degrees; and left and right lateral rotation of 0 to 25 degrees.  There was no additional loss of range of motion, fatigue, weakness, or lack of endurance after repetitive use.  

Upon physical examination, the examiner noted no radiation on movement, tenderness, guarding, weakness, or any ankylosis.  His gait was normal.  There was a muscle spasm present.  He had a positive straight leg raising test bilaterally at 10 degrees.  There was no lumbar sensory deficits.  There were no sacral sensory deficits.  Modalities used to test the sensory function included touch, pinprick, hot, cold, feather (tuning fork), and vibration.  There was no evidence of any motor weakness.  The examiner noted that there were no signs of IVDS with nerve root involvement.  The MRI was normal.  The diagnosis was spondyloarthropathy of the lumbar spine.  

The Veteran was afforded a VA examination in February 2015.  He reported daily back pain that is exacerbated after sitting or driving more than one hour with occasional use of a brace.  He also reported severe incapacitating flare-ups that occur once every six months that last for days and improve with medication.  At work, he is restricted from working on wheelchair patients due to his back disability and safety concerns.  Range of motion testing of the lumbar spine found forward flexion of 0 to 50 degrees; extension of 0 to 20 degrees; left lateral flexion of 0 to 30 degrees; right lateral flexion of 0 to 20 degrees; and left lateral rotation of 0 to 30 degrees; and right lateral rotation of 0 to 20 degrees.  There was no additional loss of range of motion, fatigue, weakness, or lack of endurance after repetitive use.  He reported that pain, weakness, and lack of endurance significantly limits functional ability during flare-ups.  Upon physical examination, the examiner noted localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine not resulting in an abnormal gait.  Muscle strength, reflex, and sensory examinations were normal.  He had a negative straight leg raising test on the right leg and a positive straight leg raising test on the left leg.  The examiner noted that there were no objective signs of IVDS.  The examiner noted mild functional limitations.  The diagnosis was lumbar spondyloarthropathy with degenerative joint disease without objective evidence of radiculopathy.

VA and private treatment records are consistent with the findings and conclusions set forth in the April 2011 and February 2015 VA examination reports.  

A.  Period Prior to April 26, 2011

The Board has initially considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, there is no lay or medical evidence showing the Veteran's thoracolumbar spine disability is manifested by incapacitating episodes of IVDS with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months affecting the low back.  Therefore, the Veteran's thoracolumbar spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.

The Board further finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating in excess of 10 percent for his low back disability prior to April 26, 2011.  The evidence reflects a consistent picture of flexion, at or greater than 90 degrees, without ankylosis, and a combined range of motion at 240 degrees throughout the appeal period.  In order to receive a 20 percent schedular rating based upon limitation of motion of the spine, the record would need to reflect that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5242, Note (2).  The objective medical evidence of record does not demonstrate such limitation.  In addition, the evidence does not show muscle spasms severe enough to result in an abnormal gait.  In summary, the evidence of record does not more nearly approximate the criteria for a 20 percent rating, prior to April 26, 2011.  Accordingly, a higher 20 percent rating is not warranted under DC 5242 under the General Rating Formula for Diseases and Injuries of the Spine.

In reaching such determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body.  Additionally, on VA examination in March 2008, the VA examiner specifically found no additional range of motion loss with repetitive testing.  The Board finds the Veteran's assertions regarding these flare-ups and the functional impairment they cause both competent and credible.  However, this symptomatology has already been contemplated by the assigned 10 percent disability rating.  Thus, a higher rating is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra; Mitchell, supra.  

B.  Period Beginning April 26, 2011

Initially, consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, intervertebral disc syndrome has not been identified and there is no indication the Veteran was prescribed bed rest by a physician.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. 
§ 4.71a, DC 5243.

Furthermore, the competent evidence reflects a consistent picture of flexion, at or greater than 45 degrees, without ankylosis, throughout the appeal period.  A 40 percent rating requires forward flexion of the lumbar spine to be 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of any unfavorable thoracolumbar ankylosis at any time during the appeal period to warrant a 50 percent or 100 percent rating.  Accordingly, the Board finds that the criteria for a disability rating higher than 20 percent under Diagnostic Code 5242 are not met at any time during the appeal period.

In evaluating the Veteran's claim under DeLuca, 8 Vet. App. at 202, and Mitchell, 25 Vet. App. at 32, the Board notes that the Veteran has reported consistently experiencing flare-ups of pain in his low back.  He has reported having flare-ups when sitting in a chair bending forward for more than 20 minutes and that standing or bending over a patient caused increased pain in the low back.  He has further reported experiencing flare-ups of pain with prolonged driving.  Despite the report of flare-ups of pain, there is no objective evidence of additional functional loss or limitation of range of motion due to such pain, including after repetitive motion due to pain or other symptoms at the April 2011 and February 2015 VA examinations.  The Board notes any additional functional loss due to pain experienced by the Veteran during flare-ups or repetitive use is contemplated by the 20 percent rating assigned to his service-connected thoracolumbar spine disability.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.

C.  Other Considerations

As to neurologic manifestations, the evidence fails to show that the Veteran has experienced any associated objective neurologic abnormalities related to his service-connected lumbar spine disability.  The Board notes that the Veteran has consistently complained of pain radiating to his bilateral lower extremities.  The Board acknowledges that the Veteran is a trained dentist, and is therefore a medical professional and competent to provide an opinion as to the identification of neurologic abnormalities.  It is also acknowledged that it is not a requirement that a medical professional be a physician in order to provide competent medical evidence in support of a claim.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner can provide competent medical evidence in the form of a medical examination and diagnosis).  However, the Board is required to consider the "level of training, education, and experience of the person" providing the opinion, and is entitled to afford more or less weight to the opinion because of those reasons.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The Board is free to assign weight to the evidence of record.  

In this regard, the Board recognizes that the Veteran has reported pain radiating to his leg, paresthesia, and numbness, and, upon examination in February 2011, April 2011, February 2015, had positive straight leg raising bilaterally.  However, objective neurological evaluations failed to reveal any neurological impairment associated with the Veteran's back disability on each occasion.

Thus, the Board finds that even though the Veteran has received medical training, his statements that suggest that he has a diagnosis of radiculopathy are of no probative value.  Unlike the VA examiners' medical opinions, the Veteran's statements are inconsistent with the other objective evidence of record.  VA treatment records fail to evidence a chronic neurological disability as a result of the Veteran's back disability.  Further, the April 2011 and February 2015 examiners noted no abnormal neurological findings.  As such, the Board concludes that a separate neurological rating is not warranted by the evidence of record.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 and 20 percent ratings for the low back contemplates the functional limitations caused by his low back pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when doing yard work, bending, and after prolonged walking, standing, or sitting.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Board notes that, although the Veteran has indicated that at times he has to take time off from work due to his back pain, his most recent examination indicates that he continues to work as a dentist.  The Veteran does not contend, and the evidence does not otherwise indicate, that the low back disability precludes substantially gainful employment.  For these reasons, the issue of entitlement to a TDIU is not raised in this case and, as such, need not be further addressed.

In rendering the foregoing decision, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher initial ratings for his back disability, the benefit of the doubt doctrine is not applicable and the claim for higher initial ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent prior to April 26, 2011, and in excess of 20 percent thereafter for spondyloarthropathy of the lumbar spine is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


